The Reader’s Digest Association, Inc.Public-Side Lender PresentationAugust 2009 2 The following information contains, or may be deemed to contain, “forward-lookingstatements” (as defined in the U.S. Private Securities Litigation Reform Act of 1995).By their nature, forward-looking statements involve risks and uncertainties becausethey relate to events and depend on circumstances that may or may not occur in thefuture.Although we believe that the expectations reflected in these statements arebased upon reasonable assumptions and estimates, we cannot give assurance thatthe expected results will be achieved. The future results of the company may varyfrom the results expressed in, or implied by, the following forward-looking statements,possibly to a material degree.For a discussion of some of the important factors, risksand uncertainties that could cause the company’s results to differ from thoseexpressed in, or implied by, the following forward-looking statements, please refer tothose identified and discussed under the caption “Risk Factors” and “Management’sDiscussion and Analysis of Financial Condition and Results of Operations” in thecompany’s Annual Report on Form 10-K for the year ended June 30, 2008 filed withthe Securities and Exchange Commission, and the periodic reports filed by thecompany with the SEC from time to time.The company undertakes no obligation toupdate, revise or supplement any forward-looking statements. The information contained herein is not an offer to sell, and is not soliciting an offer tobuy, any securities of the company. Disclaimer 3 Presenters §Mary G. Berner has served as Chief Executive Officer and a Director since March 2007.From1999 to 2006, Ms. Berner led Fairchild Publications, Inc., first as President and CEO and then asPresident of Fairchild and an officer of Condé Nast when Fairchild became a division of Condé NastPublications, Inc. in September 2005.Ms.
